Dear Ms. Clark,
This office is in receipt of your opinion request in which you question the legality of the Police Jury building and operating a satellite parish health unit to be domiciled in Jonesville, Louisiana.
Research has led to the determination that there is no currently existing law speaking directly to the legality of a parish operating multiple parish health units.  The law most responsive to your request can be found in LSA-R.S. 40:12 et seq.
Each parish of the state shall provide a health unit or department.  These units or departments shall be known as parish health units. LSA-R.S. 40:12.  The governing body of each parish, in this instance the police jury, shall provide ample means for the maintenance and operation of its parish health units or departments and for the promotion and conservation of public health. LSA-R.S. 40:13.  In accordance with LSA-R.S. 40:19, all parish health units shall have their legal domicile in the parish seat of its particular parish.
Thus, as Harrisonburg is the parish seat of Catahoula Parish it is the proper domicile of the health unit.  As can be seen, this language is neither permissive nor prohibitive of satellite parish health units but is actually silent with respect to the issue. Some guidance and direction is found in LSA-R.S. 40:16 wherein it states that "all parish health units act under the supervision and advice of the state health officer and the office of health services and environmental quality of the Department of Health and Hospitals."
In speaking with Department of Health and Hospitals personnel, this office has been able to locate no rules or regulations promulgated by that supervisory authority relative to the issue at hand.  However, it was learned that the Office of Public Health currently staffs and provides the public health programs for sixty-two parishes in the state of Louisiana.  Of those sixty-two parishes, twenty-six parishes have more than one parish health unit building or satellite office in which to provide services. More specifically, three parishes have four health unit locations, six parishes have six locations and seventeen parishes have two locations.  It was further added that, in the interest of public health and where finances permit, additional parish health units are encouraged.
Given that the Department of Health and Hospitals, as supervisory authority, currently allows numerous parishes to operate and maintain multiple parish health units and that there appears to be no statutory prohibition against same, it is the opinion of this office that satellite parish health units are permissible.
We hope this response sufficiently addresses your concerns.  If our office may be of further assistance, please feel free to call upon us again.
With kindest personal regards, I am
Sincerely,
 RICHARD P. IEYOUB ATTORNEY GENERAL
 BY:
KEVIN L. HANCHEY Assistant Attorney General
Ms. Sheila Clark Secretary — Treasurer Catahoula Parish Police Jury Post Office Box 258 Harrisonburg, Louisiana 71340
DATE REQUESTED: 02/16/00 DATE RELEASED:
KEVIN L. HANCHEY Assistant Attorney General